DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5, 8, 10-12, 15, 20-21, 23-25, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0108529 (Zhang et al.) in view of U.S. Patent Application Publication 2008/0110260 (Konno et al.) and U.S. Patent Application Publication 2019/0187169 (Tang et al.).
With regards to claim 1, Zhang et al. discloses a multi-axis accelerometer comprising, as illustrated in Figures 1-11, a single mass integrated three-axis accelerometer (e.g. the accelerometer system as observed in Figures 4,9); a substrate (not illustrated; paragraphs [0124],[0127],[0128]); a single mass (not numbered but the single mass is formed by resonator masses 101-104,501-504 which are connected and operated as single mass body; paragraph [0074]; Figure 4) comprising an x-y acceleration detection portion 101-104,501-504 (Figures 4,9); four teeter-totter z-axis acceleration detection portions 602,604 embedded within the x-y acceleration detection portion (as observed in Figures 9-11); the four teeter-totter z-axis detection portions 602,604 are configured to rotate independently from one another (paragraphs [0126] to [0131]); four teeter-totter tethers 606 (e.g. flexures) wherein each of the four teeter-totter tethers couples one of the four teeter-totter z-axis acceleration detection portions to the x-y acceleration detection portion (as observed in Figures 9,10).  (See, paragraphs [0027] to [0133]).
The only differences between the prior art and the claimed invention are a plurality of electrodes disposed on the substrate underlying the four teeter-totter z-axis acceleration detection portions configured to sense differential displacement of each of the four teeter-totter z-axis detection portions; four anchors disposed on the substrate wherein each of the four anchors is disposed radially inward of the four teeter-totter z-axis acceleration detection portions relative to a center of the substrate; four two-axis box tethers wherein each of the four two-axis box tethers couples the x-y acceleration detection portion to one of the four anchors.
Initially, it should be noted that Zhang et al. does not explicitly disclose a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions.  However, in paragraph [0122], the reference suggests the z-axis sensor can be operated using differential sensing such that an artisan of ordinary skill in the art before the effective filing date of the claimed invention would have known that a plurality of electrodes are necessary in order to function and operate as a differential sensing z-axis sensor.  
First, Konno et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-30, a substrate 1; a single mass 2; four teeter-totter z-axis acceleration detection portions 21,22,23,24 embedded within the single mass (as observed in Figure 17); the four teeter-totter z-axis detection portions 21,22,23,24 are configured to rotate (e.g. by torsion beams 11,12,13,14 in Figure 17) independently from one another (paragraphs [0110] to [0122]); a plurality of electrodes 41,42,43,44 disposed on the substrate underlying the four teeter-totter z-axis acceleration detection portions configured to sense differential displacement of each of the four teeter-totter z-axis detection portions configured to sense differential displacement of each of the four teeter-totter z-axis detection portions (paragraphs [0065]-[0068],[0115],[0119]-[0120]; Figure 17).  (See, paragraphs [0053] to [0155]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions as suggested by Konno et al. to the system of Zhang et al. to have the ability to provide a highly precise acceleration sensor that is hardly influenced by acceleration of other axis.  (See, paragraph [0018] of Konno et al.).
Second, ‘169 Tang discloses an inertial sensor comprising, as illustrated in Figures 1-5, a substrate 26; a single mass 22 includes four teeter-totter z-axis acceleration detection portions 44,46,48,50 embedded within the mass; four anchors 58 disposed on the substrate wherein each of the four anchors is disposed radially inward of the four teeter-totter z-axis acceleration detection portions relative to a center of the substrate (as observed in Figure 1); four two-axis box tethers 60 wherein each of the four two-axis box tethers couples one of the four anchors (as observed in Figure 1).  (See, paragraphs [0013] to [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing four anchors disposed on the substrate wherein each of the four anchors is disposed radially inward of the four teeter-totter z-axis acceleration detection portions relative to a center of the substrate; four two-axis box tethers wherein each of the four two-axis box tethers couples the x-y acceleration detection portion to one of the four anchors as suggested by ‘169 Tang et al. to the system of Zhang et al. to provide enhance sensor sensitivity by reducing noise and increase resistance to electromagnetic interferences.  (See, paragraphs [0010],[0041], [0022] of ‘169 Tang et al.).
With regards to claim 5, Zhang et al. further discloses the accelerometer is symmetrical about at least one of an x-axis and a y-axis of the accelerometer.  (See, as observed in Figures 9,11).
With regards to claim 8, Zhang et al. discloses a multi-axis accelerometer comprising, as illustrated in Figures 1-11, a single mass integrated three-axis accelerometer (e.g. the accelerometer system as observed in Figures 4,9); a substrate (not illustrated; paragraphs [0124],[0127],[0128]); a single combined x-y acceleration detection proof mass 101-104,501-504 is coupled to the anchor by a first tether (not illustrated but disclosed in paragraphs [0027],[0124] that the single mass body is driven along the x-axis and the y-axis); first, second, third, and fourth teeter-totter z-axis acceleration detection proof masses 602,604 embedded within the x-y acceleration detection proof mass (as observed in Figures 9-11); the first, second, third, and fourth teeter-totter z-axis acceleration detection proof masses 602,604 are coupled to the x-y acceleration detection proof mass 101-104,501-504 by a second tether 606, a third tether 606, a fourth tether 606, and a fifth tether 606 respectively (as observed in Figures 9-11); the first, second, third, and fourth teeter-totter z-axis detection proof masses 602,604 are configured to rotate independently from one another (paragraphs [0126] to [0131]).  (See, paragraphs [0027] to [0133]).
The only differences between the prior art and the claimed invention are a plurality of electrodes disposed on the substrate underlying the four teeter-totter z-axis acceleration detection portions configured to sense differential displacement of each of the four teeter-totter z-axis detection portions configured to sense differential displacement of each of the first, second, third, and fourth teeter-totter z-axis detection proof masses; four anchors wherein each of the four anchors is disposed radially inward of the first, second, third, and fourth teeter-totter z-axis acceleration detection proof massed relative to a center of the substrate.
Initially, it should be noted that Zhang et al. does not explicitly disclose a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions.  However, in paragraph [0122], the reference suggests the z-axis sensor can be operated using differential sensing such that an artisan of ordinary skill in the art before the effective filing date of the claimed invention would have known that a plurality of electrodes are necessary in order to function and operate as a differential sensing z-axis sensor.  
First, Konno et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-30, a substrate 1; a single mass 2; first, second, third and fourth teeter-totter z-axis acceleration detection proof masses 21,22,23,24 embedded within the single mass (as observed in Figure 17); the four teeter-totter z-axis detection proof masses 21,22,23,24 are configured to rotate (e.g. by torsion beams 11,12,13,14 in Figure 17) independently from one another (paragraphs [0110] to [0122]); a plurality of electrodes 41,42,43,44 configured to sense differential displacement of each of the first, second, third, and fourth teeter-totter z-axis detection proof masses disposed on the substrate underlying the four teeter-totter z-axis acceleration detection portions configured to sense differential displacement of each of the four teeter-totter z-axis detection portions (paragraphs [0065]-[0068],[0115],[0119]-[0120]; Figure 17).  (See, paragraphs [0053] to [0155]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a plurality of electrodes configured to sense differential displacement of each of the first, second, third, and fourth teeter-totter z-axis detection portion proof masses as suggested by Konno et al. to the system of Zhang et al. to have the ability to provide a highly precise acceleration sensor that is hardly influenced by acceleration of other axis.  (See, paragraph [0018] of Konno et al.).
Second, ‘169 Tang discloses an inertial sensor comprising, as illustrated in Figures 1-5, a substrate 26; a single mass 22 includes four teeter-totter z-axis acceleration detection portions 44,46,48,50 embedded within the mass; four anchors 58 wherein each of the four anchors is disposed radially inward of the first, second, third, and fourth teeter-totter z-axis acceleration detection proof massed relative to a center of the substrate (as observed in Figure 1).  (See, paragraphs [0013] to [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing four anchors wherein each of the four anchors is disposed radially inward of the first, second, third, and fourth teeter-totter z-axis acceleration detection proof massed relative to a center of the substrate as suggested by ‘169 Tang et al. to the system of Zhang et al. to provide enhance sensor sensitivity by reducing noise and increase resistance to electromagnetic interferences.  (See, paragraphs [0010],[0041], [0022] of ‘169 Tang et al.).
With regards to claim 10, Zhang et al. further discloses the accelerometer is symmetrical about at least one of an x-axis and a y-axis of the accelerometer.  (See, as observed in Figures 9,11).
With regards to claim 11, Zhang et al. further discloses the accelerometer is symmetrical about both of the x-axis and the y-axis of the accelerometer.  (See, as observed in Figures 9,11).
With regards to claim 15, Zhang et al. discloses a multi-axis accelerometer comprising, as illustrated in Figures 1-11, a single mass integrated three-axis accelerometer (e.g. the accelerometer system as observed in Figures 4,9); a substrate (not illustrated; paragraphs [0124],[0127],[0128]); a single mass (not numbered but the single mass is formed by resonator masses 101-104,501-504 which are connected and operated as single mass body; paragraph [0074]; Figure 4) including an x-y acceleration detection portion 101-104,501-504 (Figures 4,9); four teeter-totter z-axis acceleration detection portions 602,604 embedded within the x-y acceleration detection portion (as observed in Figures 9-11); the accelerometer is symmetrical about both an x-axis and a y-axis of the accelerometer and exhibits rotational symmetry within an x-y plane (as observed in Figures 9,11); the accelerometer is square (as observed in Figures 9,11); each of the four teeter-totter z-axis acceleration detection portions 602,604 is entirely disposed in a respective quadrant of the accelerometer as defined by the x- axis and y-axis of the accelerometer (as observed in Figures 9,11); four teeter-totter tethers 606 (e.g. flexures) wherein each of the four teeter-totter tethers couples one of the four teeter-totter z-axis acceleration detection portions to the x-y acceleration detection portion (as observed in Figures 9,10).  (See, paragraphs [0027] to [0133]).
The only differences between the prior art and the claimed invention are a plurality of electrodes disposed on the substrate underlying the four teeter-totter z-axis acceleration detection portions configured to sense differential displacement of each of the four teeter-totter z-axis detection portions configured to sense differential displacement of each of the four teeter-totter z-axis detection portions; four anchors disposed on the substrate wherein each of the four anchors is disposed radially inward of the four teeter-totter z-axis acceleration detection portions relative to a center of the substrate; four two-axis box tethers wherein each of the four two-axis box tethers couples the x-y acceleration detection portion to one of the four anchors.
Initially, it should be noted that Zhang et al. does not explicitly disclose a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions.  However, in paragraph [0122], the reference suggests the z-axis sensor can be operated using differential sensing such that an artisan of ordinary skill in the art before the effective filing date of the claimed invention would have known that a plurality of electrodes are necessary in order to function and operate as a differential sensing z-axis sensor.  
First, Konno et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-30, a substrate 1; a single mass 2; four teeter-totter z-axis acceleration detection portions 21,22,23,24 embedded within the single mass (as observed in Figure 17); the four teeter-totter z-axis detection portions 21,22,23,24 are configured to rotate (e.g. by torsion beams 11,12,13,14 in Figure 17) independently from one another (paragraphs [0110] to [0122]); a plurality of electrodes 41,42,43,44 configured to sense differential displacement of each of the four teeter-totter z-axis detection portions disposed on the substrate underlying the four teeter-totter z-axis acceleration detection portions configured to sense differential displacement of each of the four teeter-totter z-axis detection portions (paragraphs [0065]-[0068],[0115],[0119]-[0120]; Figure 17).  (See, paragraphs [0053] to [0155]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions as suggested by Konno et al. to the system of Zhang et al. to the system of Zhang et al. to have the ability to provide a highly precise acceleration sensor that is hardly influenced by acceleration of other axis.  (See, paragraph [0018] of Konno et al.).
Second, ‘169 Tang discloses an inertial sensor comprising, as illustrated in Figures 1-5, a substrate 26; a single mass 22 includes four teeter-totter z-axis acceleration detection portions 44,46,48,50 embedded within the mass; four anchors 58 disposed on the substrate wherein each of the four anchors is disposed radially inward of the four teeter-totter z-axis acceleration detection portions relative to a center of the substrate (as observed in Figure 1); four two-axis box tethers 60 wherein each of the four two-axis box tethers couples to one of the four anchors (as observed in Figure 1).  (See, paragraphs [0013] to [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing four anchors disposed on the substrate wherein each of the four anchors is disposed radially inward of the four teeter-totter z-axis acceleration detection portions relative to a center of the substrate; four two-axis box tethers wherein each of the four two-axis box tethers couples the x-y acceleration detection portion to one of the four anchors as suggested by ‘169 Tang et al. to the system of Zhang et al. to provide enhance sensor sensitivity by reducing noise and increase resistance to electromagnetic interferences.  (See, paragraphs [0010],[0041], [0022] of ‘169 Tang et al.).
With regards to claim 21, Zhang et al. further discloses the accelerometer is symmetrical about both of the x-axis and the y-axis of the accelerometer.  (See, as observed in Figures 9,11).
With regards to claim 23, Zhang et al. further discloses the four teeter-totter z-axis acceleration detection portions 602,604 are configured to rotate independently from one another.  (See, paragraphs [0126] to [0131])
With regards to claim 28, Konno et al. further discloses the plurality of electrodes 41,42,43,44 includes a first electrode 41a  configured to sense displacement of a first portion (e.g. top section of mass 21 in Figure 17 is considered as this first portion) of a first teeter-totter z-axis acceleration detection portion 21 of the four teeter-totter z-axis acceleration detection portions; the plurality of electrodes 41,42,43,44 includes a second electrode 41b configured to sense displacement of a second portion(e.g. bottom section of mass 21 in Figure 17 is considered as this second portion) of the first teeter-totter z-axis acceleration detection portion 21. (See, as observed in Figure 17; paragraph [0066]).
With regards to claim 29, Konno et al. further discloses the plurality of electrodes 41,42,43,44 includes a first electrode 41a configured to sense displacement of a first portion (e.g. top section of mass 21 in Figure 17 is considered as this first portion) of the first teeter-totter z-axis acceleration detection proof mass 21; the plurality of electrodes 41,42,43,44 includes a second electrode 41b configured to sense displacement of a second portion (e.g. bottom section of mass 21 in Figure 17 is considered as this second portion) of the first teeter-totter z-axis acceleration detection proof mass 21.  (See, as observed in Figure 17; paragraph [0066]).
With regards to claim 30, Konno et al. further discloses the plurality of electrodes 41,42,43,44 includes a first electrode 41a configured to sense displacement of a first portion (e.g. top section of mass 21 in Figure 17 is considered as this first portion) of a first teeter-totter z-axis acceleration detection portion 21 of the four teeter-totter z-axis acceleration detection portions, the plurality of electrodes 41,42,43,44 includes a second electrode 41b configured to sense displacement of a second portion (e.g. bottom section of mass 21 in Figure 17 is considered as this second portion) of the first teeter-totter z-axis acceleration detection portion 21. (See, as observed in Figure 17; paragraph [0066]).

Response to Amendment
Applicant’s arguments with respect to claims 1,5,8,10-11,15,21,23,28-30 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861